Fullerton, J.
The respondent commenced an action in the justice’s court for Spokane precinct, in Spokane county, to recover a balance of $15.91 claimed to he due him as-wages for services rendered the appellant. He recovered in the justice’s court, and the judgment was affirmed on appeal to the superior court of Spokane county. This appeal is from the judgment of the superior court. From the record it appears that the appellant had a contract with the city of Spokane for the improvement of one of its- streets. By ordinance of that city it is provided that on all work done by contract for the city in the improvement of its streets, eight hours in any calendar day shall constitute a day’s work, and that the rate of wages for laborers on such work who- labor by the day shall not be less than two- dollars and twenty-five *449cents for a calendar day’s work of eight honrs. The respondent had worked nine hours in each calendar day, and had been paid wages at the minimum rate fixed by the ordinance. The action was instituted to recover for the extra time the respondent labored in excess of the time fixed as a day’s Work by the ordinance.
The appeal is brought within the jurisdiction of this court by reason of the fact that the action involves the validity of the ordinance above mentioned; the appellant contending that that part of the ordinance which fixes the minimum sum to be paid as wages for a day’s labor on any public improvement undertaken by the city of Spokane, is unconstitutional and void. He has, however, suggested reasons for reversing the judgment even should we determine the ordinance to be valid, but it is evident that under the rule announced by us in Henry v. Thurston County, 31 Wash. 638, 72 Pac. 488, these questions are not before us. In that case we held that, on an appeal where we had jurisdiction solely because the validity of a statute was involved, we would review the judgment appealed from only in case we found the statute invalid, and then only to the extent that it was affected by the invalid statute. This rul^nrecludes any inquiry as to the proper construction of the ordinance. If we find the ordinance valid, the inquiry is endednifynvalid, the judgment falls because founded on the ordi^Ke.
The question prope^^before us, namely, the validity of that part of the ordinance^bich undertakes to fix a minimum sum to be paid as wages xor a calendar day’s work, was in effect decided by us in the case of In re Broad, 36 Wash. 449, 78 Pac. 1004. There the question was whether that part of the ordinance was valid which limited the number of hours a laborer should be permitted to labor in any one calendar day on a public work undertaken by the city, and we held it valid on the principle that it was within the power of the state (and a city as its instrumentality) to prescribe the con*450ditions on which, it would permit public work to be done on its behalf, founding the decision on- the case of Atkin v. Kansas, 191 U. S. 207, 21 Sup. Ct. 121, 48 L. Ed. 118. The principle involved in that case is not distinguishable from the principle involved in the case mow before us. Eor, surely, if it he within the power of the state to limit the number of hours a laborer may he permitted to labor iu one calendar day on any public work undertaken by it, it can fix the minimum sum that shall he paid him as wages for such labor. The power to do either must rest ou the principle that “it belongs to the state, as the guardian and trustee for its people, and having control of its affairs, to prescribe the conditions upon which it will permit public work to he done ou its behalf, or ou behalf of its municipalities.” Atkin v. Kansas, supra. These considerations dispose of the errors assigned.
The judgment is affirmed.
Mount, C. L, Hadley, Dunbar, Crow, and Root, JJ., concur.